 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10      BERNADETTE F.,
                                                           CASE NO. 3:18-CV-05671-DWC
11                             Plaintiff,
                                                           ORDER REVERSING AND
12              v.                                         REMANDING DEFENDANT’S
                                                           DECISION TO DENY BENEFITS
13      COMMISSIONER OF SOCIAL
        SECURITY,
14
                               Defendant.
15

16
            Plaintiff filed this action, pursuant to 42 U.S.C. § 405(g), for judicial review of
17
     Defendant’s denial of her applications for supplemental security income (“SSI”) and disability
18
     insurance benefits (“DIB”). Pursuant to 28 U.S.C. § 636(c), Federal Rule of Civil Procedure 73
19
     and Local Rule MJR 13, the parties have consented to have this matter heard by the
20
     undersigned Magistrate Judge. See Dkt. 2.
21
            After considering the record, the Court concludes the Administrative Law Judge (“ALJ”)
22
     erred when she failed to provide specific, legitimate reasons supported by substantial evidence
23
     for rejecting medical opinion evidence from Dr. Erum Khaleeq, M.D. and other examining
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -1
 1 physicians. Had the ALJ properly considered these medical opinions, the residual functional

 2 capacity (“RFC”) may have included additional limitations. The ALJ’s error is therefore not

 3 harmless, and this matter is reversed and remanded pursuant to sentence four of 42 U.S.C. §

 4 405(g) to the Social Security Commissioner (“Commissioner”) for further proceedings consistent

 5 with this Order.

 6                                 FACTUAL AND PROCEDURAL HISTORY

 7           This case has a lengthy procedural history. On December 13, 2012, Plaintiff filed

 8 applications for SSI and DIB, alleging disability as of June 1, 2012. See Dkt. 10, Administrative

 9 Record (“AR”) 251-257, 258-264. Her applications were denied upon initial administrative

10 review and on reconsideration. See AR 148-154, 155-162, 165-169, 170-177. A hearing was held

11 before ALJ Cynthia D. Rosa on February 5, 2014. AR 54-85. In a decision dated May 6, 2014,

12 the ALJ determined Plaintiff to be not disabled. AR 19-48. On November 20, 2015, the Appeals

13 Council denied Plaintiff’s request for review of the ALJ’s decision. See AR 1-7. Plaintiff

14 appealed ALJ Rosa’s decision to the United States District Court for the Western District of

15 Washington (“Court”), which reversed and remanded the decision on August 3, 2016. See AR

16 763-781. On December 7, 2016, the Appeals Council issued a remand order vacating ALJ Rosa’s

17 decision and remanding the case for further proceedings consistent with the Court’s order. 1 AR

18 782-786.

19

20

21
             1
               Plaintiff filed additional claims for SSI and DIB on January 14, 2016. These claims were denied initially
22
     and on reconsideration. AR 905-908, 911-915, 916-922. In its remand order of December 7, 2016, the Appeals
     Council noted that its action rendered Plaintiff’s subsequent claims duplicative or caused them to involve an
23   overlapping period of time and ordered the ALJ to consolidate the claims and issue a new decision based on the
     consolidated record. AR 784.
24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -2
 1           On January 23, 2018, ALJ Rebecca L. Jones 2 held the present hearing. AR 663-720. On

 2 May 2, 2018, the ALJ determined Plaintiff to not be disabled. AR 615-654. The ALJ’s May 2,

 3 2018 decision is the final decision of the Commissioner.

 4           In Plaintiff’s Opening Brief, Plaintiff maintains the ALJ erred by failing to properly

 5 assess: (1) opinion evidence from Drs. Ruddell, Sanchez, Khaleeq, Wingate, Lewis, Thompson,

 6 and Trowbridge; and (2) Plaintiff’s subjective claims. Dkt. 17, pp. 1-19. Plaintiff requests the

 7 Court remand her claims for an award of benefits due to the ALJ’s alleged errors. Id. at p. 18.

 8                                             STANDARD OF REVIEW

 9           Pursuant to 42 U.S.C. § 405(g), this Court may set aside the Commissioner’s denial of

10 social security benefits if the ALJ’s findings are based on legal error or not supported by

11 substantial evidence in the record as a whole. Bayliss v. Barnhart, 427 F.3d 1211, 1214 n.1 (9th

12 Cir. 2005) (citing Tidwell v. Apfel, 161 F.3d 599, 601 (9th Cir. 1999)).

13                                                     DISCUSSION

14           I.         Whether the ALJ properly considered the medical opinion evidence.

15           Plaintiff argues that the ALJ failed to properly consider opinion evidence from Drs.

16 Ruddell, Sanchez, Khaleeq, Wingate, Lewis, Thompson, and Trowbridge. Dkt. 17, pp. 1-17.

17           In assessing an acceptable medical source – such as a medical doctor – the ALJ must

18 provide “clear and convincing” reasons for rejecting the uncontradicted opinion of either a

19 treating or examining physician. Lester v. Chater, 81 F.3d 821, 830 (9th Cir. 1995) (citing Pitzer

20 v. Sullivan, 908 F.2d 502, 506 (9th Cir. 1990)); Embrey v. Bowen, 849 F.2d 418, 422 (9th Cir.

21 1988)). When a treating or examining physician’s opinion is contradicted, the opinion can be

22

23
             2
                 When stating “the ALJ” or “the ALJ’s decision” throughout this Order, the Court is referring to ALJ
24 Jones and her decision of May 2, 2018.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -3
 1 rejected “for specific and legitimate reasons that are supported by substantial evidence in the

 2 record.” Lester, 81 F.3d at 830-31 (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir.

 3 1995); Murray v. Heckler, 722 F.2d 499, 502 (9th Cir. 1983)). The ALJ can accomplish this by

 4 “setting out a detailed and thorough summary of the facts and conflicting clinical evidence,

 5 stating his interpretation thereof, and making findings.” Reddick v. Chater, 157 F.3d 715, 725

 6 (9th Cir. 1998) (citing Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989)).

 7          A. Dr. Ruddell and Dr. Sanchez

 8          Plaintiff maintains that the ALJ failed to provide sufficient reasons for rejecting portions

 9 of an opinion from Dr. Ruddell. Dkt. 17, pp. 4-8. Plaintiff further maintains that the ALJ did not

10 provide sufficient reasons for rejecting an opinion from Dr. Sanchez, who based her opinion on a

11 review of Dr. Ruddell’s evaluation. Dkt. 17, p. 9.

12          Dr. Ruddell conducted a psychological/psychiatric evaluation of Plaintiff in November

13 2016. AR 1192-1196. As part of her evaluation, Dr. Ruddell conducted a clinical interview and a

14 mental status examination. See AR 1192-1196. Based on this evaluation, Dr. Ruddell opined that

15 Plaintiff had marked limitations in her ability to adapt to changes in a routine work setting. AR

16 1194. Dr. Ruddell also determined that Plaintiff had marked limitations in maintaining

17 appropriate behavior in a work setting, completing a normal work day and work week without

18 interruptions from psychologically based symptoms, and setting realistic goals and planning

19 independently. AR 1194. Dr. Ruddell further opined that Plaintiff had severe limitations in her

20 ability to learn new tasks. AR 1194.

21          In December 2016, Dr. Sanchez performed a review of the medical evidence for the

22 Washington State Department of Social & Health Services. AR 1197-1199. Dr. Sanchez

23 reviewed the results of Dr. Ruddell’s November 2016 evaluation of Plaintiff, and re-affirmed Dr.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -4
 1 Ruddell’s findings concerning Plaintiff’s marked and severe work-related mental limitations. AR

 2 1198-1199.

 3            The ALJ gave little weight to the opinions of Dr. Ruddell and Dr. Sanchez regarding

 4 Plaintiff’s marked and severe limitations, reasoning that: (1) the opinions were not consistent

 5 with the record as a whole; and (2) appeared to be based largely on Plaintiff’s self-reports. AR

 6 651.

 7            B. Other Examining Physicians

 8            Plaintiff further contends that the ALJ improperly rejected the opinions of examining

 9 physicians Khaleeq, Wingate, Lewis, Thompson, and Trowbridge, all of whom examined

10 Plaintiff before this Court’s August 2016 remand order. 3 Dkt. 17, pp. 10-17.

11            Dr. Brett Trowbridge, Ph.D. performed a psychological/psychiatric evaluation of Plaintiff

12 in October 2012. AR 376-391. Dr. Trowbridge’s evaluation consisted of a clinical interview, a

13 mental status examination, and trail making exercises. See AR 376-391. During the mental status

14 examination, Dr. Trowbridge observed that Plaintiff’s speech was anxious and rapid, her mood

15 was depressed, and her affect was flat. AR 379. Dr. Trowbridge also observed that Plaintiff was

16 well groomed and cooperative, and noted that she was within normal limits on thought process

17 and content, orientation, perception, memory, fund of knowledge abstract thought, and insight

18 and judgment. AR 379. Dr. Trowbridge noted that Plaintiff was unable to do simple subtraction

19 problems. AR 377. Dr. Trowbridge found that due to traumatic events in Plaintiff’s past, she

20 would have marked, daily difficulties with maintaining persistence at work. AR 377. Dr.

21

22

23
              3
                  For purposes of clarity, these opinions are discussed in chronological order, rather than the order in which
24 they appear in Plaintiff’s brief.
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -5
 1 Trowbridge opined that she had obvious concentration issues, and after conducting a Rey Fifteen

 2 Item Test, found that she was not malingering. AR 377, 379, 386.

 3          Dr. Trowbridge assessed Plaintiff as having a range of marked limitations in performing

 4 work-related activities. Specifically, Dr. Trowbridge opined that Plaintiff had marked limitations

 5 in performing activities within a schedule, maintaining regular attendance, and being punctual

 6 within customary tolerances without special supervision. AR 378. Dr. Trowbridge further

 7 assessed Plaintiff as having marked limitations in performing routine tasks without special

 8 supervision, being aware of normal hazards and taking appropriate precautions, and

 9 communicating and performing effectively in a work setting. AR 378. Dr. Trowbridge also found

10 that Plaintiff would have marked limitations completing a normal work day and work week

11 without interruption from psychologically based symptoms and in setting realistic goals and

12 planning independently. AR 378.

13          The ALJ gave little weight to Dr. Trowbridge’s opinion. The ALJ reasoned that: (1) after

14 Dr. Trowbridge’s examination, Plaintiff’s mental symptoms “improved significantly” with

15 treatment, (2) Plaintiff’s activities of daily living were inconsistent with the marked limitations

16 assessed by Dr. Trowbridge, (3) Dr. Trowbridge’s opinion was based on a one-time examination

17 of Plaintiff, and (4) the limitations assessed by Dr. Trowbridge were not consistent with the

18 results of his own examination. AR 646-647.

19          Dr. Loreli Thompson, Ph.D. performed a psychological diagnostic evaluation of Plaintiff

20 in March 2013. AR 421-427. Dr. Thompson’s evaluation consisted of a review of the available

21 records (including Dr. Trowbridge’s evaluation), a clinical interview, and a mental status

22 evaluation. AR 421-427. Dr. Thompson noted that Plaintiff was a reliable historian and stated

23 that there were no inconsistencies in Plaintiff’s statements and no evidence that Plaintiff was

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -6
 1 exaggerating symptoms. AR 421, 425. Based on the results of the mental status examination, Dr.

 2 Thompson concluded that Plaintiff’s ability to reason was “variable” due to her limited ability to

 3 interpret proverbs and similarities. AR 426. Dr. Thompson noted that Plaintiff demonstrated poor

 4 judgment when she responded inappropriately to a question about what she would do if she

 5 discovered smoke in a crowded theater. AR 426. Dr. Thompson assessed Plaintiff’s ability to

 6 understand as “variable” noting that Plaintiff would have difficulty performing complex

 7 instructions. AR 426. Dr. Thompson assessed Plaintiff’s memory functions as poor and found

 8 that her ability to sustain concentration and persistence was inconsistent. AR 426. Dr. Thompson

 9 noted that Plaintiff would be unable to sustain reading for 60 minutes, and that her ability to

10 adapt to routine changes in a typical work setting was likely to be impacted by her psychiatric

11 symptoms. AR 426.

12          The ALJ assigned little weight to Dr. Thompson’s opinion, reasoning that: (1) it was

13 difficult to translate Dr. Thompson’s assessment of “variable” and “poor” performance into

14 functional limitations that could be included in an RFC, (2) Dr. Thompson’s opinion was based

15 upon a one-time examination of Plaintiff, (3) Dr. Thompson’s opinion was not consistent with

16 the record as a whole, and (4) Plaintiff made inconsistent statements to Dr. Thompson, despite

17 Dr. Thompson’s statement that Plaintiff was a reliable historian.. AR 647.

18          Dr. Janis Lewis, Ph.D. conducted a psychological evaluation of Plaintiff on December

19 20, 2013. AR 550-562. Dr. Lewis’ assessment consisted of a review of the available records

20 (including treatment notes and the evaluations conducted by Dr. Trowbridge and Dr. Thompson),

21 a clinical interview, a mental status evaluation, and a personal assessment inventory. During the

22 mental status evaluation, Dr. Lewis observed that Plaintiff appeared “bewildered”, cried at times,

23 and had a “1,000 mile stare” when recounting past traumas. AR 558. Plaintiff was unable to

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -7
 1 perform serial 3s or serial 7s and was unable to remember three words after five minutes. AR

 2 558. Dr. Lewis did note some errors in the background information Plaintiff provided but

 3 administered the Rey Fifteen Item Test and stated that the results “did not support a finding of

 4 malingering.” AR 559, 561.

 5          Dr. Lewis opined that Plaintiff would find it difficult to maintain the focus necessary for

 6 even part time work and noted that Plaintiff’s hypervigilance makes her a poor candidate for

 7 public employment. AR 561. Dr. Lewis further stated that Plaintiff had “low energy” and would

 8 likely return to her previous pattern of frequent workplace absences. AR 561. Dr. Lewis opined

 9 that Plaintiff would not catch careless errors and had a very low stress threshold “due to an

10 accumulation of emotional, pain, and situational factors.” AR 562.

11          The ALJ found that Dr. Lewis’ opinion: (1) was inconsistent with the record, which

12 showed improvement with treatment, (2) assigned little weight to Dr. Lewis’ opinion that

13 Plaintiff would be unable to sustain even part time work, stating that this assessment was

14 inconsistent with the results of Dr. Lewis’ own mental status examination, (3) gave little weight

15 to Dr. Lewis’ opinion that Plaintiff would return to her pattern of workplace absences, reasoning

16 that this assessment was based solely on Plaintiff’s subjective reports, (4) disagreed with Dr.

17 Lewis’ finding that Plaintiff would not catch careless errors, reasoning that Dr. Lewis’

18 assessment was based solely on Plaintiff skipping one page of her personal assessment inventory

19 due to inattention and suggested that Plaintiff might have deliberately skipped filling out the

20 page, and (5) gave some weight to Dr. Lewis’ opinion that Plaintiff had a low stress threshold,

21 arguing that she had adequately accounted for Plaintiff’s low stress tolerance when assessing the

22 RFC. AR 648-649.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -8
 1          Dr. Terilee Wingate, Ph.D. conducted a psychological/psychiatric evaluation of Plaintiff

 2 in September 2014. AR 1093-1101. Dr. Wingate’s assessment consisted of a clinical interview

 3 and a mental status examination. AR 1093-1101. Dr. Wingate assessed Plaintiff as having

 4 marked limitations in performing activities within a schedule, maintaining regular attendance,

 5 and being punctual within customary tolerances without special supervision. AR 1095. Dr.

 6 Wingate further assessed Plaintiff as having marked limitations in completing a normal work day

 7 and work week without interruptions from psychologically based symptoms and in setting

 8 realistic goals and planning independently. AR 1096.

 9          The ALJ assigned partial weight to Dr. Wingate’s opinion, finding that: (1) the mild to

10 moderate work-related mental limitations were consistent with the record as a whole, but that the

11 marked limitations she assessed were not consistent with the record, (2) Plaintiff’s self-reported

12 activities of daily living were not consistent with marked mental limitations, and (3) the marked

13 limitations assessed by Dr. Wingate were not consistent with the results of his own mental status

14 examination. AR 650.

15          Plaintiff next contends that the ALJ failed to provide specific and legitimate reasons for

16 discounting the medical opinion of Dr. Khaleeq, who performed a psychological/psychiatric

17 evaluation of Plaintiff in April 2016. Dkt. 17, pp. 9-11, AR 1168-1173. Dr. Khaleeq conducted a

18 clinical interview and a mental status examination. AR 1168-1173. During the mental status

19 examination, Plaintiff was depressed, socially reactive, and had memory problems. AR 1171.

20 Based on his examination, Dr. Khaleeq concluded that Plaintiff could perform simple and

21 repetitive tasks but might get distracted doing detailed and complex tasks. AR 1172. Dr. Khaleeq

22 also noted that Plaintiff could accept instructions from supervisors and interact with coworkers

23 and the public provided she was not suffering from symptoms of physical pain. AR 1172. Dr.

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     -9
 1 Khaleeq further opined that Plaintiff might have difficulty performing work activity on a normal

 2 basis, would have difficulty tending to her personal care, and might have difficulty maintaining

 3 workplace attendance due to agoraphobia. AR 1172. Dr. Khaleeq noted that the usual stressors

 4 encountered in the workplace could further aggravate her psychiatric condition. AR 1173.

 5          The ALJ assigned little weight to Dr. Khaleeq’s opinion, finding that: (1) it was based “in

 6 large part” on Plaintiff’s “self-reported physical conditions and symptoms, which are outside Dr.

 7 Khaleeq’s expertise as a psychiatrist”, (2) was inconsistent with Plaintiff’s self-reported activities

 8 of daily living, and (3) Plaintiff’s unreliability as an accurate historian undermined Dr. Khaleeq’s

 9 ability to accurately assess the extent of Plaintiff’s limitations. AR 651.

10          C. Analysis

11          Plaintiff contends that the ALJ did not provide specific, legitimate reasons for rejecting

12 the opinions of Dr. Ruddell and Dr. Sanchez. Dkt. 17, pp. 4-9. Plaintiff contends that the opinion

13 of Dr. Ruddell (and the opinion of Dr. Sanchez, which relies on the opinion of Dr. Ruddell) were

14 not inconsistent with the record. Dkt. 17, p. 6. Specifically, Plaintiff argues that Dr. Ruddell’s

15 clinical findings and the limitations she assessed were consistent with the functional limitations

16 assessed by every other examining psychologist in the record. Dkt. 17, p. 6.

17          Plaintiff further contends that in assessing Plaintiff’s mental limitations, the ALJ relied

18 exclusively on opinions from non-examining state agency consultants. Dkt. 17, p. 7. In assessing

19 Plaintiff’s RFC, the ALJ assigned great weight to the opinions of State agency psychological

20 consultants Dr. Matthew Comrie, Psy.D. and Dr. John Robinson, Ph.D., who evaluated

21 Plaintiff’s claims in 2013. AR 644. Dr. Comrie and Dr. Robinson submitted identical

22 assessments, finding that Plaintiff was able to understand and remember simple instructions, that

23 her concentration would “wax and wane” based on her alcohol consumption, that she would be

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 10
 1 capable of routine, superficial interactions with co-workers and the public, and that she would

 2 require “predictable routine labor” due to her low stress tolerance. AR 93-95, 104-106, 121-123,

 3 138-140. The ALJ found that Drs. Comrie and Robinson: (1) were experts in disability

 4 evaluation, (2) had the opportunity to review the longitudinal record, and (3) their opinions were

 5 generally consistent with record as a whole. AR 644.

 6          The ALJ also gave great weight to the opinions of State agency psychological consultants

 7 Dr. Bruce Eather, Ph.D., and Dr. Diane Fligstein, Ph.D., who evaluated Plaintiff’s re-filed claims

 8 in 2016. AR 643-644. Dr. Eather and Dr. Fligstein also assessed identical work-related mental

 9 limitations, concluding that Plaintiff was able to understand and recall simple one to three step

10 instructions as well as familiar semi-complex instructions. AR 799-801, 815-817, 834-836, 850-

11 852. Drs. Eather and Fligstein further assessed Plaintiff as being able to sustain attention and

12 concentration for simple and semi-complex routine tasks for periods of up to two hours at a time

13 and being able to complete a normal work day and work week. AR 799-801, 815-817, 834-836,

14 850-852. Both State agency consultants assessed Plaintiff as being able to perform work with no

15 more than infrequent and superficial interaction with the general public, accept normal

16 supervision, and work in proximity to co-workers, but not in close coordination. AR 799-801,

17 815-817, 834-836, 850-852. Both consultants also found that Plaintiff was able to tolerate the

18 demands normally encountered in routine work environments. AR 799-801, 815-817, 834-836,

19 850-852. In assigning weight to their opinions, the ALJ offered a similar rationale, noting that

20 Drs. Eather and Fligstein (1) were experts in disability evaluation, (2) had the opportunity to

21 review the longitudinal record, and (3) their opinions were consistent with the record as a whole.

22 AR 644.

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 11
 1          When an opinion from an examining or treating doctor is contradicted by other medical

 2 opinions, the treating or examining doctor’s opinion can be rejected “for specific and legitimate

 3 reasons that are supported by substantial evidence in the record.” Lester, 81 F.3d at 830-31 (9th

 4 Cir. 1996) (citing Andrews v. Shalala, 53 F.3d 1035, 1043 (9th Cir. 1995); Murray v. Heckler,

 5 722 F.2d 499, 502 (9th Cir. 1983)); see also 20 C.F.R. § 404.1527(a)(2) (“Medical opinions are

 6 statements from physicians and psychologists or other acceptable medical sources that reflect

 7 judgments about the nature and severity of your impairment(s), including your symptoms,

 8 diagnosis and prognosis, what you can still do despite impairment(s), and your physical or

 9 mental restrictions”).

10          An examining physician’s opinion is “entitled to greater weight than the opinion of a

11 nonexamining physician.” Lester, supra, 81 F.3d at 830 (citations omitted); see also 20 C.F.R.

12 §§ 404.1527(a)(2), 416.927(a)(2) (“Medical opinions are statements from physicians and

13 psychologists or other acceptable medical sources that reflect judgments about the nature and

14 severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you can

15 still do despite impairment(s), and your physical or mental restrictions”), (c)(1)(“Generally, we

16 give more weight to the opinion of a source who has examined you than to the opinion of a

17 source who has not examined you”). A non-examining physician’s or psychologist’s opinion

18 may not constitute substantial evidence by itself sufficient to justify the rejection of an opinion

19 by an examining physician or psychologist. Lester, supra, 81 F.3d at 831 (citations omitted).

20 However, “it may constitute substantial evidence when it is consistent with other independent

21 evidence in the record.” Tonapetyan v. Halter, 242 F.3d 1144, 1149 (9th Cir. 2001) (citing

22 Magallanes, supra, 881 F.2d at 752).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 12
 1           “In order to discount the opinion of an examining physician in favor of the opinion of a

 2 nonexamining medical advisor, the ALJ must set forth specific, legitimate reasons that are

 3 supported by substantial evidence in the record.” Nguyen v. Chater, 100 F.3d 1462, 1466 (9th

 4 Cir. 1996) (citing Lester, supra, 81 F.3d at 831). In this case, the ALJ’s rationale for rejecting the

 5 significant mental limitations assessed in the opinions of the six examining physicians is not

 6 supported by substantial evidence. The opinions of the State agency psychological consultants

 7 are not corroborated by the findings of any of the examining physicians, all of whom assessed

 8 Plaintiff as having a range of serious work-related mental limitations. Further, in rejecting the

 9 opinions of the examining physicians the ALJ has not set forth specific, legitimate reasons

10 supported by substantial evidence.

11          For example, the ALJ failed to provide specific and legitimate reasons supported by

12 substantial evidence for discounting the opinion of Dr. Khaleeq. The ALJ found Dr. Khaleeq’s

13 opinion was based on self-reported physical symptoms outside his area of expertise. AR 651. Dr.

14 Khaleeq is a medical doctor, having obtained his doctoral medical degree. See AR 1167.

15 “Although a medical doctor’s area of specialty is relevant, a physician with a doctoral medical

16 degree (M.D.) is qualified to assess a claimant’s physical functional limitations.” Fischer v.

17 Colvin, 2013 WL 5437571, *9 (W.D. Wash. Sept. 27, 2013). As Dr. Khaleeq underwent medical

18 school training to obtain his M.D., further training in the specialty of psychiatry does not deprive

19 Dr. Khaleeq of the capabilities he had as an M.D. prior to his specialized training. See id.

20 Accordingly, the ALJ erred by finding Dr. Khaleeq’s opinion regarding the effects of Plaintiff’s

21 physical pain was beyond the scope of his assessment.

22          In rejecting the opinions of examining physicians Ruddell, Khaleeq, and Lewis, the ALJ

23 reasoned that important sections of their opinions were based on Plaintiff’s self-reported

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 13
 1 symptoms. AR 648, 651. According to the Ninth Circuit, “[an] ALJ may reject a treating

 2 physician’s opinion if it is based ‘to a large extent’ on a claimant self-reports that have been

 3 properly discounted as incredible.” Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir. 2008)

 4 (quoting Morgan v. Comm’r. Soc. Sec. Admin., 169 F.3d 595, 602 (9th Cir. 1999) (citing Fair v.

 5 Bowen, 885 F.2d 597, 605 (9th Cir. 1989))). This situation is distinguishable from one in which

 6 the doctor provides his own observations in support of his assessments and opinions. See Ryan

 7 v.Comm’r of Soc. Sec. Admin., 528 F.3d 1194, 1199-1200 (9th Cir. 2008) (“an ALJ does not

 8 provide clear and convincing reasons for rejecting an examining physician’s opinion by

 9 questioning the credibility of the patient’s complaints where the doctor does not discredit those

10 complaints and supports his ultimate opinion with his own observations”); see also Edlund v.

11 Massanari, 253 F.3d 1152, 1159 (9th Cir. 2001).

12          However, none of these examining physicians relied exclusively on Plaintiff’s self-

13 reported symptoms in assessing her mental limitations. All of them conducted objective testing

14 such as clinical interviews and mental status examinations to support their opinions. See Buck v.

15 Berryhill, 860 F.3d 1040, 1049-1050 (Clinical interviews and mental status interviews constitute

16 “objective measures” that cannot be discounted as mere self-reporting.). Nor does partial reliance

17 on an individual’s self-reporting during a psychiatric examination necessarily invalidate an

18 examining physician’s opinion. Buck, 860 F.3d at 1050-1051 (citing Poulin v. Bowen, 817 F.2d

19 865, 873 (D.C. Cir. 1987) (“Psychiatric evaluations may appear subjective, especially compared

20 to evaluation in other medical fields. Diagnoses will always depend in part on the patient's self-

21 report, as well as on the clinician's observations of the patient. But such is the nature of

22 psychiatry.”).

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 14
 1          Further, the ALJ rejected opinions from Drs. Thompson and Khaleeq because Plaintiff

 2 was an unreliable historian. AR 647, 651. The ALJ found that Plaintiff had made several

 3 inconsistent statements regarding her legal history, activities of daily living, alcohol usage, her

 4 impairments, and the circumstances surrounding the two murders she witnessed. AR 641-642.

 5 The ALJ also cited the opinion of State agency consultant Dr. Robinson, who suggested that

 6 Plaintiff had understated her legal history. AR 428, 641. The ALJ stated that these

 7 inconsistencies were not, “in and of themselves,” relevant to the decision. AR 642. However, the

 8 ALJ disagreed with Dr. Lewis’ categorization of these inconsistencies as “errors”, instead

 9 reasoning that they were inconsistent statements that undermined the persuasiveness of

10 Plaintiff’s statements. AR 642. The ALJ concluded that it was the combination of these

11 inconsistencies, rather than any one inconsistency in particular, that undermined Plaintiff’s

12 reliability as a historian, and which made it difficult for the examining physicians, relying partly

13 on her self-reported symptoms, to accurately assess her limitations. AR 642.

14          As discussed above, none of the examining physicians relied exclusively on Plaintiff’s

15 self-reported symptoms when assessing her limitations. Further, Dr. Thompson specifically

16 noted that Plaintiff was a reliable historian and stated that there were no inconsistencies in

17 Plaintiff’s statements and no evidence that Plaintiff was exaggerating her symptoms. AR 421,

18 425. Both Dr. Trowbridge and Dr. Lewis conducted a Rey Fifteen Item Test and found that

19 Plaintiff was not malingering. AR 377, 559, 561.

20          There are any number of possible explanations for why Plaintiff offered differing

21 accounts to physicians over a period of several years. Plaintiff has, for example, repeatedly

22 demonstrated difficulties with memory and the aftereffects of post-traumatic stress disorder. AR

23 377, 426, 558, 1171. There is also a significant amount of objective evidence in the record

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 15
 1 against which to compare Plaintiff’s statements, including the mental status examinations,

 2 clinical interviews, and other psychological testing discussed above. With respect to the

 3 allegations concerning Plaintiff’s past trauma, there is trial testimony concerning one of the

 4 murders Plaintiff witnessed. AR 310-323. As such, the ALJ’s decision to reject the significant

 5 mental limitations assessed in the opinions of the six examining physicians is not supported by

 6 substantial evidence. See Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (citing Embrey v.

 7 Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)) (The ALJ must explain why her own

 8 interpretations, rather than those of the doctors, are correct).

 9          The ALJ failed to provide specific and legitimate reasons, supported by substantial

10 evidence in the record, to discount the consistent opinions of the examining physicians. For

11 example, as discussed above, the three reasons the ALJ provided for giving little weight to Dr.

12 Khaleeq’s opinion are not valid. Therefore, the ALJ erred. Harmless error principles apply in the

13 Social Security context. Molina v. Astrue, 674 F.3d 1104, 1115 (9th Cir. 2012). An error is

14 harmless only if it is not prejudicial to the claimant or “inconsequential” to the ALJ’s “ultimate

15 nondisability determination.” Stout v. Comm’r of Soc. Sec. Admin., 454 F.3d 1050, 1055 (9th Cir.

16 2006); see also Molina, 674 F.3d at 1115. The determination as to whether an error is harmless

17 requires a “case-specific application of judgment” by the reviewing court, based on an examination

18 of the record made “‘without regard to errors’ that do not affect the parties’ ‘substantial rights.’”

19 Molina, 674 F.3d at 1118-1119 (quoting Shinseki v. Sanders, 556 U.S. 396, 407 (2009) (quoting 28

20 U.S.C. § 2111)).

21          The RFC and hypothetical questions posed to the VE may have contained additional

22 limitations with proper consideration of the opinions of Dr. Ruddell, Dr. Khaleeq, Dr. Wingate,

23 Dr. Lewis, Dr. Thompson, and Dr. Trowbridge. The RFC may have included several marked

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 16
 1 limitations in work related mental functioning that may have changed the ultimate disability

 2 decision. As such, it is not harmless. See Molina, 674 F.3d at 1115.

 3          II.     Whether the ALJ properly discounted Plaintiff’s subjective symptom
                    testimony.
 4
            Plaintiff also asserts the ALJ failed to provide any specific, clear, and convincing reasons
 5
     to reject Plaintiff’s subjective symptom testimony. Dkt. 17, pp. 16-17. Because the substance of
 6
     Plaintiff’s claim has already been addressed in the context of reviewing the ALJ’s evaluation of
 7
     the medical opinion evidence, the Court will not address it again here. Instead, the Court directs
 8
     the ALJ to reweigh Plaintiff’s subjective symptom testimony as necessary on remand.
 9

10          III.    Whether this case should be remanded for an award of benefits.

11          Plaintiff argues this matter should be remanded with a direction to award benefits. See

12 Dkt. 17, p. 18. The Court may remand a case “either for additional evidence and findings or to

13 award benefits.” Smolen v. Chater, 80 F.3d 1273, 1292 (9th Cir. 1996). Generally, when the

14 Court reverses an ALJ’s decision, “the proper course, except in rare circumstances, is to remand

15 to the agency for additional investigation or explanation.” Benecke v. Barnhart, 379 F.3d 587,

16 595 (9th Cir. 2004) (citations omitted). However, the Ninth Circuit created a “test for

17 determining when evidence should be credited and an immediate award of benefits directed[.]”

18 Harman v. Apfel, 211 F.3d 1172, 1178 (9th Cir. 2000). Specifically, benefits should be awarded

19 where:

20          (1) the ALJ has failed to provide legally sufficient reasons for rejecting [the
            claimant’s] evidence, (2) there are no outstanding issues that must be resolved
21          before a determination of disability can be made, and (3) it is clear from the record
            that the ALJ would be required to find the claimant disabled were such evidence
22          credited.

23 Smolen, 80 F.3d 1273 at 1292; McCartey v. Massanari, 298 F.3d 1072, 1076-77 (9th Cir. 2002).

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 17
 1          The Court has determined, on remand, the ALJ must re-evaluate the medical evidence.

 2 Therefore, there are outstanding issues which must be resolved and remand for further

 3 administrative proceedings is appropriate.

 4                                           CONCLUSION

 5          Based on the foregoing reasons, the Court hereby finds the ALJ improperly concluded

 6 Plaintiff was not disabled. Accordingly, Defendant’s decision to deny benefits is reversed and

 7 this matter is remanded for further administrative proceedings in accordance with the findings

 8 contained herein. The Clerk is directed to enter judgment for Plaintiff and close the case.

 9          Dated this 3rd day of May, 2019.

10

11                                                       A
                                                         David W. Christel
12
                                                         United States Magistrate Judge
13

14

15

16

17

18

19

20

21

22

23

24
     ORDER REVERSING AND REMANDING
     DEFENDANT’S DECISION TO DENY BENEFITS
     - 18
